UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-7379



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


RODNEY ROGERS PALACIO, a/k/a L.L.,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. Richard L. Williams, Senior Dis-
trict Judge. (CR-97-262, CA-99-135-3)


Submitted:   December 16, 1999         Decided:     December 22, 1999


Before MURNAGHAN and MOTZ, Circuit Judges, and BUTZNER, Senior Cir-
cuit Judge.


Dismissed by unpublished per curiam opinion.


Rodney Rogers Palacio, Appellant Pro Se. James Brien Comey, Jr.,
John Staige Davis, V, OFFICE OF THE UNITED STATES ATTORNEY, Rich-
mond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

       Rodney Rogers Palacio seeks to appeal the district court’s

order denying his motion filed under 28 U.S.C.A. § 2255 (West Supp.

1999).   We have reviewed the record and the district court’s opin-

ion and find no reversible error.         Accordingly, we deny a certifi-

cate of appealability and dismiss the appeal on the reasoning of

the district court.     See United States v. Palacio, Nos. CR-97-262;

CA-99-135-3 (E.D. Va. Aug. 12, 1999).         We dispense with oral argu-

ment   because   the   facts   and   legal   contentions   are   adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                                  DISMISSED




                                      2